Covello, J.,
dissenting in part. I respectfully disagree with that portion of the opinion that concludes that “the use tax may apply to purchases from Connecticut vendors in the proper circumstances.” Such a statement appears to me to run contrary to the carefully crafted legislative scheme which establishes the relationship between the sales and use tax.
The parties’ stipulation stated that the personal property here in issue had been purchased from Connecticut vendors. There is no dispute that these were transactions executed within the state. “ ‘Speaking generally, the sales tax is imposed upon transactions within the state, and the use tax upon articles bought in other states which, if bought in Connecticut, would be subject to the sales tax.’ United Aircraft Corporation v. O’Connor, 141 Conn. 530, 536, 107 A.2d 398 [1954].” Avco Mfg. Corporation v. Connelly, 145 Conn. 161, 170, 140 A.2d 479 (1958).
When a purchase from a Connecticut vendor is subject to the sales tax, it is specifically exempted from the use tax. See General Statutes § 12-413 (1).* 1 “The use tax provisions — designed to reach the use or consumption in [Connecticut] of property purchased outside it — exempt all transactions which are subject to the sales tax.” Sullivan v. United States, 395 U.S. 169, 172, 89 S. Ct. 1648, 23 L. Ed. 2d 182 (1969).
*258The majority has concluded that the taxpayer has “failed to substantiate its claim for exemption [from the use tax]” by failing “to come forward with some evidence to substantiate its claim of possible double tax collection.” I take this to mean that if the taxpayer cannot show that it or the vendor paid a sales tax, then it is liable for the use tax.
The test for exemption under General Statutes § 12-413 (1), however, is not whether the Connecticut vendor actually collected the sales tax (which, by the way, is not known in this case), but whether the transaction is covered by the sales tax statute. I would conclude that exemption from the use tax statute was established in this instance by the parties’ stipulation that the personal property in issue was purchased from Connecticut vendors within the state.
I therefore dissent.

 General Statutes § 12-413 (1) provides: “exemptions FROM use tax. (1) Where sales tax applicable. The storage, acceptance, consumption or other use in this state of services or property, the gross receipts from the sale of which are required to be included in the measure of the sales tax, is exempted from the use tax.”